CRAWLEY, Judge,
dissenting.
I dissent because the trial court could have reached the following conclusions: (1) the wife’s use of the marital home, in lieu of alternative housing for which she would have incurred expense, offsets her monthly expenses on the marital home; (2) a portion of the child support paid by the husband is attributable to housing for the children; and (3) the husband’s payment of the college expenses for his adopted son (the wife’s child by a former marriage) compensates for the wife’s making the mortgage payments on the marital home. The trial court ordered the wife to pay expenses associated with current use of the marital home and ordered the husband and the wife to share equally in the cost of capital improvements to the marital home and in the repayment of the loan for the down payment.